IN THE SUPREME COURT OF THE STATE OF DELAWARE

    HARRY ANDERSON,                           §
                                              §
        Appellant Below,                      §   No. 367, 2019
        Appellant,                            §
                                              §   Court Below—Superior Court
        v.                                    §   of the State of Delaware
                                              §
    COL. NATHANIAL MCQUEEN,                   §   C.A. No. N18A-10-001
    JR., CAPT. PETER SAWYER, LT.              §
    JAMES HULINGS, SGT.                       §
    NICHOLAS TERRANOVA, CPL.                  §
    JOHN B. JEFFERSON, CPL.                   §
    BRIAN GREENE,1                            §
                                              §
        Appellees Below,                      §
        Appellees.                            §

                              Submitted: December 6, 2019
                              Decided: January 8, 2019

                                          ORDER

        On October 23, 2019, the Court denied the appellant’s motion to proceed in

forma pauperis after he falsely certified that he had never been found by any court

to have abused the judicial process by filing frivolous or malicious litigation. The

appellant was instructed to pay the required filing fee by November 6, 2019 or else

his appeal would be dismissed without further notice. After the appellant informed

the Clerk’s Office that he had not received the Court’s October 23, 2019 Order, that



1
 The appellant designated the State of Delaware as the appellee in his notice of appeal, but the
Superior Court decision he appeals was entered in favor of the appellees listed in this caption.
Order was re-sent to him and the deadline to pay the filing fee was extended until

December 6, 2019. The appellant has failed to pay the required filing fee. Dismissal

of this appeal is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                  Chief Justice




                                         2